Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00614-CR

                                   Stetson Roy SEKULA,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 519407
                      Honorable Wayne A. Christian, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, we REFORM the judgment to delete
the assessment of the attorney’s fees against Sekula. We AFFIRM THE JUDGMENT AS
REFORMED.

       SIGNED March 21, 2018.


                                              _____________________________
                                              Patricia O. Alvarez, Justice